UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended September 30, 2015 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 000-09273 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0903312 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428 (Address of principal executive offices)(Zip code) (763) 493-6370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ As of November 3, 2015, we had 5,758,604 common shares issued and outstanding. MOCON, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarter Ended September 30, 2015 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets September 30, 2015(Unaudited) and December31, 2014 Condensed Consolidated Statements of Income(Unaudited) Three and nine-months endedSeptember 30, 2015 and 2014 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three and nine-months ended September 30, 2015 and 2014 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine-months ended September 30, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities, Use of Proceeds and Issuer Purchases of Equity Securities 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 Exhibit Index 28 In this report, references to “MOCON,” “the Company,” “we,” “our,” or “us,” unless the context otherwise requires, refer to MOCON, Inc. and its subsidiaries. All trademarks or trade names referred to in this report are the property of their respective owners. PART I. FINANCIAL INFORMATION Item 1. Financial Statements MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in thousands, except share amounts) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 6,413 $ 6,332 Trade accounts receivable, less allowance for doubtful accounts of $173 in 2015 and $181 in 2014 8,710 9,877 Other receivables 631 148 Inventories 8,390 8,705 Prepaid income taxes 435 771 Prepaid expenses, other 844 902 Deferred income taxes 919 766 Total current assets 26,342 27,501 Property, plant and equipment, net of accumulated depreciation of $8,225 in 2015 and $7,874 in 2014 6,028 5,562 Goodwill 7,626 8,147 Intangible assets, net 9,456 10,831 Other assets 90 194 Deferred income taxes - 274 TOTAL ASSETS $ 49,542 $ 52,509 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current maturities of notes payable $ 64 $ 983 Revolving lines of credit - 3,300 Accounts payable 3,417 4,402 Accrued compensation and related expenses 2,953 4,120 Other accrued expenses 1,683 731 Accrued product warranties 262 285 Dividends payable 633 631 Deferred revenue 1,025 997 Total current liabilities 10,037 15,449 Revolving lines of credit - Notes payable 111 307 Obligations to former employees 36 67 Deferred income taxes 1,730 1,856 Accrued income taxes 338 357 Total noncurrent liabilities 5,708 2,587 Total liabilities 15,745 18,036 Shareholders' equity: Capital stock – undesignated. Authorized 3,000,000 shares; none issued and outstanding in 2015 and 2014 - - Common stock – $0.10 par value. Authorized 22,000,000 shares; issued and outstanding 5,753,874 shares in 2015 and 5,732,505 shares in 2014 575 573 Additional paid-in capital 7,072 6,427 Retained earnings 31,072 30,265 Accumulated other comprehensive loss ) ) Total shareholders' equity 33,797 34,473 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 49,542 $ 52,509 See accompanying notes to condensed consolidated financial statements. -1- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited - expressed in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Products $ 12,241 $ 13,110 $ 36,442 $ 37,384 Services 2,496 2,745 7,338 7,983 Consulting 755 794 2,121 2,170 Total revenue 15,492 16,649 45,901 47,537 Cost of revenue: Products 5,707 5,648 16,490 16,318 Services 1,010 992 3,074 3,133 Consulting 457 447 1,515 1,412 Total cost of revenue 7,174 7,087 21,079 20,863 Gross profit 8,318 9,562 24,822 26,674 Selling, general and administrative expenses 5,808 6,125 17,914 18,216 Research and development expenses 886 950 3,081 3,064 Operating income 1,624 2,487 3,827 5,394 Other income (expense), net ) ) 90 ) Income before income taxes 1,576 2,370 3,917 5,127 Income tax expense 424 696 1,211 1,558 Net income $ 1,152 $ 1,674 $ 2,706 $ 3,569 Net income per common share: Basic $ 0.20 $ 0.30 $ 0.47 $ 0.63 Diluted $ 0.20 $ 0.29 $ 0.46 $ 0.62 Weighted average common shares outstanding: Basic 5,753 5,668 5,748 5,655 Diluted 5,808 5,776 5,826 5,768 Cash dividends declared per common share $ 0.11 $ 0.11 $ 0.33 $ 0.33 See accompanying notes to condensed consolidated financial statements. -2- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited - expressed in thousands) Three Months Ended Nine Months Ended September 30, September 30, Net income $ 1,152 $ 1,674 $ 2,706 $ 3,569 Other comprehensive income (loss): Cumulative translation adjustment 13 ) ) ) Comprehensive income (loss) $ 1,165 $ ) $ 576 $ 1,208 See accompanying notes to condensed consolidated financial statements. -3- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - expressed in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ 2,706 $ 3,569 Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation expense 488 413 Change in fair value of derivative instrument (3 ) 172 Loss on disposition of long-term assets 4 16 Depreciation and amortization 1,834 1,924 Deferred income taxes 122 ) Excess tax benefit from employee stock plans (3 ) ) Changes in operating assets and liabilities: Trade accounts receivable, net 704 843 Other receivables ) ) Inventories 113 ) Prepaid income taxes 335 47 Prepaid expenses, other 140 33 Accounts payable ) 253 Accrued compensation and related expenses ) ) Other accrued expenses 548 77 Accrued product warranties ) ) Accrued income taxes 360 436 Deferred revenue 45 588 Net cash provided by operating activities 4,417 6,430 Cash flows from investing activities: Proceeds from maturities of marketable securities - 205 Purchases of property, plant and equipment ) ) Proceeds from sale of property and equipment 54 55 Cash paid for patents and other intangible assets ) ) Other 96 (2 ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the revolving lines of credit 16,466 18,384 Payments on the revolving lines of credit ) ) Payments on notes payable and seller financed note payable ) ) Proceeds from the exercise of stock options 161 285 Excess tax benefit from employee stock plans 3 16 Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents 81 2,008 Cash and cash equivalents: Beginning of period 6,332 4,133 End of period $ 6,413 $ 6,141 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ 459 $ 1,067 Cash paid during the period for interest $ 102 $ 152 Supplemental schedule of noncash investing and financing activities: Dividends accrued $ 633 $ 624 Purchases of prepaid expenses, fixed assets and intangibles in accounts payable $ 276 $ 174 Transfers of inventory to fixed assets $ 117 $ - Purchases of fixed assets in notes payable $ 162 $ - Transfer of note payable to Bank balance to the revolving line of credit $ 585 $ - See accompanying notes to condensed consolidated financial statements. -4- MOCON, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED SEPTEMBER 30, 2015 (Unaudited) Note 1 – Condensed Consolidated Financial Statements The condensed consolidated balance sheet as of September 30, 2015, the condensed consolidated statements of income and comprehensive income (loss), for the three and nine-months ended September 30, 2015 and 2014 have been prepared in accordance with accounting principles generally accepted in the United States of America. These interim unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows at September 30, 2015, and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three and nine-month periods ended September 30, 2015 are not necessarily indicative of operating results for the full year. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2014, previously filed with the Securities and Exchange Commission. MOCON Inc. and its subsidiaries, develops, manufacturers and markets measurement, analytical, monitoring and consulting services for customers in the barrier packaging, food, pharmaceutical, consumer products, industrial hygiene, environmental, air quality monitoring, oil and gas exploration and other industries throughout the world. We report our operating segments as Permeation Products and Services (“Permeation”), Package Testing Products and Services (“Package Testing”), and Industrial Analyzers Products and Services and Other (“Industrial Analyzers and Other”) for financial reporting purposes. Principles of Consolidation The consolidated financial statements include our accounts and our wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Note 2 – Inventories Inventories consist of the following (expressed in thousands): September 30, December 31, Finished products $ 1,207 $ 1,628 Work-in-process 2,739 2,574 Raw materials 4,444 4,503 $ 8,390 $ 8,705 -5- Note 3 – Net Income Per Common Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed using the treasury stock method to compute the weighted average common stock outstanding assuming the conversion of potential dilutive common shares. The following table presents a reconciliation of the denominators used in the computation of net income per common share – basic, and net income per common share – diluted, for the three and nine-months ended September 30, 2015 and 2014 (expressed in thousands): Three Months Ended September 30, Nine Months Ended September 30, Weighted shares of common stock outstanding - basic 5,753 5,668 5,748 5,655 Dilutive impact of share-based awards 55 108 78 113 Weighted shares of common stock outstanding - diluted 5,808 5,776 5,826 5,768 Outstanding stock options totaling 431,560 for the three-months ended September 30, 2015 and 316,310 for the nine-months ended September 30, 2015 were excluded from the net income per common share calculation because the shares would be anti-dilutive. Outstanding stock options totaling 251,000 for the three-month period ended September 30, 2014 and none for the nine-months ended September 30, 2014 were excluded from the net income per common share calculation because the shares would be anti-dilutive. Note 4 – Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the nine-month period ended September 30, 2015 were as follows (expressed in thousands): Package Industrial Analyzers & Testing Permeation Other Total Balance as of December 31, 2014 $ 5,508 $ 2,029 $ 610 $ 8,147 Foreign currency translation ) ) - ) Balance as of September 30, 2015 $ 5,112 $ 1,904 $ 610 $ 7,626 We test goodwill for impairment annually at the reporting unit level using a fair value approach. We will perform our annual impairment test for goodwill in the fourth quarter. -6- Other intangible assets (all of which are being amortized except projects in process) are as follows (expressed in thousands): As of September 30, 2015 Accumulated Cost Amortization Net Patents $ 1,821 $ ) $ 1,392 Trademarks and trade names 3,418 ) 2,691 Developed technology 6,314 ) 3,859 Customer relationships 738 ) 451 Internally developed software 1,085 ) 958 Other intangibles 214 ) 105 $ 13,590 $ ) $ 9,456 As of December 31, 2014 Accumulated Cost Amortization Net Patents $ 1,719 $ ) $ 1,303 Trademarks and trade names 3,676 ) 3,032 Developed technology 6,843 ) 4,752 Customer relationships 800 ) 555 Internally developed software 1,085 ) 1,039 Other intangibles 255 ) 150 $ 14,378 $ ) $ 10,831 Total amortization expense for the three-months ended September 30, 2015 and 2014 was $298,000 and $323,000, respectively, and $894,000 and $964,000, respectively, for the nine-months ended September 30, 2015 and 2014. Projects in process are not amortized until the patent or trademark is granted by the regulatory agency or the asset is ready for use. Estimated amortization expense for the remainder of 2015 and each of the four succeeding fiscal years and thereafter based on the intangible assets as of September 30, 2015 is as follows (expressed in thousands): $ 296 1,178 1,149 1,116 1,112 2020 & Thereafter 3,955 $ 8,806 -7- Note 5 – Accumulated Other Comprehensive Income (Loss) Adjustments to accumulated other comprehensive income (loss) consist of the following (expressed in thousands): Three Months Ended Nine Months Ended September 30, September 30, Beginning balance $ ) $ 359 $ ) $ 613 Foreign currency translation adjustments 13 ) ) ) Accumulated other comprehensive (loss) $ ) $ ) $ ) $ ) Note 6 – Warranty We provide a warranty for most of our products. Warranties are for periods ranging from ninety days to one year, and cover parts and labor for non-maintenance repairs. Operator abuse, improper use, alteration, damage resulting from accident, or failure to follow manufacturer’s directions are excluded from warranty coverage. Warranty expense is accrued at the time of sale based on historical claims experience. Generally, warranty reserves are also accrued for special rework campaigns for known major product modifications. We also offer extended warranty service contracts for select products when the factory warranty period expires. Warranty provisions and claims for the three and nine-months ended September 30, 2015 and 2014 were as follows (expressed in thousands): Three Months Ended Nine Months Ended September 30, September 30, Beginning balance $ 293 $ 231 $ 285 $ 336 Warranty provisions 46 112 263 157 Warranty claims ) Ending Balance $ 262 $ 241 $ 262 $ 241 Note 7 – Debt Notes payable consists of the following (expressed in thousands): September 30, December 31, Note payable to bank, which was paid off on August 26, 2015 $ - $ 1,166 Seller financed note payable (Seller Note), which was paid off on April 2, 2015 - 95 Capital leases 175 29 Total long-term notes payable 175 1,290 Less current portion of long-term notes payable 64 983 Total long-term notes payable $ 111 $ 307 -8- In the U.S., we have a $10.0 million secured revolving line of credit which was amended on August 28, 2015with a maturity date of August 26, 2018. As of September 30, 2015 the outstanding balance is classified as a noncurrent liability. The amendment increased the principal amount from $6.0 million to $10.0 million, modified the maturity date, decreased the interest rate from 1.75 basis plus one-month LIBOR to 1.50 basis plus one-month LIBOR and revised certain debt covenants . Interest is charged monthly at one-month LIBOR (0.20 percent) plus 1.50 basis points which totaled 1.70 percent at September 30, 2015 and 1.93 percent at December 31, 2014. The line of credit is secured by our assets with the exception of the number of shares of outstanding stock of Dansensor that exceeds 65 percentof the shares outstanding. We had $3.5 million and $3.3 million outstanding on the line of credit at September 30, 2015 and December 31, 2014. Additionally, Dansensor has a DKK 10 million (approximately $1.5 million) available line of credit of which no amounts were outstanding as of September 30, 2015 and December 31, 2014 . Outstanding borrowings on the Denmark line of credit are charged interest at 4.35 percent per year. We are subject to various financial and restrictive covenants in the bank Credit Agreement, including maintaining certain financial ratios and limits on incurring additional indebtedness, making capital and lease expenditures and making share repurchases. We are in compliance with our debt covenants at September 30, 2015 and expect to remain in compliance through the next twelve months . As of September 30, 2015, the future minimum principal payments of the notes payable for the remainder of 2015 and each of the four succeeding fiscal years to the maturity of the note are as follows (expressed in thousands): $ 16 65 57 37 $ 175 Note 8 – Income Taxes Our provision for income tax expense was 27 percent and 29 percent of income before income taxes for the three-months ended September 30, 2015 and 2014, respectively. Our provision for income tax expense was 31 percent and 30 percent of income before income taxes for the nine-months ended September 30, 2015 and 2014, respectively. The rate in the three and nine-months ended of 2015 and 2014 was lower than the statutory rate due primarily to the effect of foreign operations where tax rates tend to be lower, the domestic manufacturing deduction and the provision to return discrete items related to returns filed in the three month periods. The increase in the effective tax rate for 2015 as compared to 2014 is primarily due to the lower proportion of projected taxable income from domestic operations in 2015. As of September 30, 2015 and December 31, 2014, the liability for gross unrecognized tax benefits was $338,000 and $357,000, respectively. Changes in gross unrecognized tax benefits during the nine-months ended September 30, 2015 were for interest accrued offset by statute limitations release during thethird quarter. It is expected that the amount of unrecognized tax benefits for positions which we have identified will not materially change in the next twelve months. Note 9 – Share-Based Compensation Stock Option Plans As of September 30, 2015, we have reserved 545,614 shares of common stock for options and other share-based incentive awards that are still available for grant under our 2006 and 2015 stock incentive plans, and 686,585 shares for options that have been granted under either the 2006or 2015 stock incentive plan or the 1998 stock option plan but have not yet been exercised. We issue new shares of common stock upon exercise of stock options. -9- Amounts recognized in the condensed consolidated financial statements related to share-based compensation are as follows (expressed in thousands): Three Months Ended September 30, Nine Months Ended September 30, Total cost of share-based compensation $ 167 $ 129 $ 488 $ 413 Amount of income tax benefit recognized in earnings ) Amount charged against net income $ 147 $ 105 $ 407 $ 346 The following assumptions were used to estimate the fair value of options granted during 2015 and 2014 using the Black-Scholes model: Dividend yield % % Expected volatility 36 % 37 % Risk-free interest rate % % Expected lives (in years) The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model (Black-Scholes). We use historical data to estimate the expected price volatility, expected option life and expected forfeiture rate. Our estimates are based on expected volatility for awards granted on daily historical trading data of our common stock for a period equivalent to the expected term of the award. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. We estimate the expected term consistent with historical exercise and cancellation activity of its previous share-based grants with a seven or ten year as applicable contractual term. Forfeitures are based on historical experience. The dividend yield is calculated based upon the dividend payments made during the prior four quarters as a percent of the average stock price for that period. A summary of the option activity for the first nine months of 2015 is as follows (expressed in thousands, except share and per share amounts) : Weighted Weighted Average Aggregate Average Remaining Intrinsic Exercise Contractual Value Shares Price Term (in thousands) Options outstanding, December 31, 2014 722,675 $ 14.35 $ 2,555 Granted 15,300 13.26 - Exercised ) 12.58 - - Cancelled or expired ) 16.34 - - Options outstanding, September 30, 2015 686,585 $ 14.42 $ 566 Options exercisable, September 30, 2015 498,935 $ 13.74 $ 562 The total intrinsic value of options exercised was $6,000 and $68,000 during the three-months ended September 30, 2015 and 2014, respectively, and $189,000 and $404,000 during the nine-months ended September 30, 2015 and 2014, respectively. -10- A summary of the status of our unvested option shares as of September 30, 2015 is as follows: Weighted Average Grant Date Shares Fair Value Unvested at December 31, 2014 227,400 $ 4.35 Options granted 15,300 $ 3.71 Options cancelled ) $ 3.63 Options vested ) $ 5.41 Unvested at September 30, 2015 187,650 $ 4.02 As of September 30, 2015, there was $521,000 of total unrecognized compensation cost related to unvested share-based compensation granted under our plans. That cost is expected to be recognized over a weighted-average period of 1.01 years. The total fair value of option shares vested during the three-months ended September 30, 2015 and 2014 was $88,000 and $77,000, respectively, and $264,000 and $230,000 during the nine-months ended September 30, 2015 and 2014, respectively. Employee Stock Purchase Plan On May 27, 2015, our shareholders approved the 2015 Employee Stock Purchase Plan (“Purchase Plan”) whereby 50,000 shares of common stock will be available for future sale. The first offering period will begin January 1, 2016 and provides participants an option to purchase shares of our common stock at a price per share equal to 85 percent of the value of the share of common stock at the beginning or end of the offering period (whichever is less). Note 10 – Business Segments We have four operating segments, structured by differences in products and services, that are regularly reviewed by our chief operating decision maker to make decisions about allocating resources and assessing segment performance. The segment performance is evaluated at segment operating income which is defined as gross profit less selling, general and administrative expenses and research and development expenses. General corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments primarily on the basis of segment gross margin. Our four operating segments have been aggregated into three reportable segments. We aggregated our Other Products and Services operating segment into the Industrial Analyzers Products and Services segment based on minimal business activity and materiality. The Permeation segment includes instruments and services that measure the rate at which various gases and vapors permeate through a variety of materials. The Package Testing segment provides customers with the ability to assess package performance, shelf-life, package improvement, cost reduction, sustainability and product safety using Modified Atmosphere Packaging and other technologies. The Industrial Analyzers and Other segment includes advanced gas analysis and monitoring instrumentation used in applications such as oil and gas exploration, beverage and specialty gas analysis, industrial hygiene and safety, food safety, environmental air monitoring and homeland security. -11- The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in our Annual Report on Form 10-K for the fiscal year ended December 31, 2014. Intersegment revenue for the three and nine months ended September 30, 2015 and 2014 were insignificant. Financial information by reportable segment for the three and nine-months ended September 30, 2015 and 2014 is as follows (expressed in thousands): Three Months Ended September 30, 2015 Nine Months Ended September 30, 2015 Revenue Operating Income (loss) Revenue Operating Income (loss) Package Testing $ 6,454 $ 944 $ 19,684 $ 2,361 Permeation 6,482 1,006 18,550 2,755 Industrial Analyzers and Other 2,556 ) 7,667 ) Total $ 15,492 $ 1,624 $ 45,901 $ 3,827 Three Months Ended September 30, 2014 Nine Months Ended September 30, 2014 Revenue Operating Income Revenue Operating Income Package Testing $ 7,342 $ 993 $ 21,320 $ 1,702 Permeation 5,729 1,228 16,622 2,923 Industrial Analyzers and Other 3,578 266 9,595 769 Total $ 16,649 $ 2,487 $ 47,537 $ 5,394 Note 11 – Subsequent Event On October 27, 2015, we implemented a realignment plan ("Realignment Plan")to bring the sales and marketing functions of our Package Testing and Permeation business segments together under common leadership. The Realignment Plan is expected to reduce our cost structure by approximately $1.7 million annually by decreasing our U.S. headcount by 5 percent, including the elimination of several vacantpositions within other areas of the Company. The realignment activities are expected to be completed no later than December 31, 2015 and will result in a non-recurring charge of approximately $500,000 in the fourth quarter of 2015 related to separation costs. The total estimated cash payout of separation benefits is $450,000. The estimated non-cash expense is expected to be $50,000. -12- Item 2.
